SMITH, Judge.
Husband appeals from the order of the trial court awarding wife temporary maintenance of $1100 per month and attorney’s fees of $750. Husband also appeals from an order nunc pro tunc amending the court’s amended order to provide for husband to make payments on the automobile, utilized by wife. In its original amended order the court ordered “Respondent” (wife) to make the payments on “Petitioner’s” (husband’s) automobile.
We find no error in the award of maintenance or attorney’s fees. Wife works part-time and testified that she cannot obtain full-time daytime employment as a respiratory therapist. Wife has a ten year old son by a prior marriage and needs daytime employment in order to look after her son. Husband’s resources are more than adequate to provide the maintenance and attorney’s fees of $750 ordered. The purpose of temporary maintenance is to ensure that the status quo is maintained until a final decree is entered. Mackey v. Mackey and Associates, 677 S.W.2d 349 (Mo.App.1984) [4, 5]; Tzinberg v. Tzinberg, 631 S.W.2d 681 (Mo.App.1982) [4, 5]. Wife’s employability does not per se preclude her from temporary maintenance even in a marriage of short duration such as this one.
The nunc pro tunc order was properly entered. The original request for amendment of the original order to include provision for car payments was made by the wife, who, contrary to the style of the motion, identified herself in the body of the motion as “petitioner.” She then requested that “respondent” be ordered to continue car and insurance payments. Respondent was identified as “he.” This erroneous clerical designation of the parties was carried forward into the court’s amended order. The financial statements of the parties filed in the case, of which judicial notice was taken by the court, clearly showed that car payments were being made on only one vehicle. That vehicle was identified in the husband’s financial statement as the wife’s car. In his testimony at the hearing he also so identified it, and stated that he was making the payments and intended to continue to do so.
The transposition of “petitioner” and “respondent” in the motion to amend was a clerical error and its incorporation into the amended order was also a clerical error. The records before the court clearly establish that the amended order incorrectly identified the parties because of this clerical error. The court properly entered its nunc pro tunc order to correct its prior clerical error. First National Bank of Collinsville v. Goldfarb, 527 S.W.2d 427 (Mo.App.1975).
Wife’s motion for damages for frivolous appeal is denied.
The order of the trial court is affirmed.
GAERTNER, P.J., and SNYDER, J., concur.